Exhibit 10.1
 
Partner Agreement


This Agreement, dated May 24, 2013 (“Agreement”) is entered into by and between
Smart Online, Inc., a Delaware corporation located at 4505 Emperor Blvd. Suite
320, Durham, NC 27703, (“Smart Online” (DBA MobileSmith)) and Jon Campbell, a
________________ corporation (“Partner”) located at ________________________
(collectively “Parties”).


WHEREAS Partner markets software to customers; and


WHEREAS Smart Online creates and distributes software and online services to
businesses; and


WHEREAS Smart Online and Partner wish to enter into a marketing relationship
whereby Partner may promote and market certain products and services of Smart
Online to its customers.


NOW THEREFORE, and in consideration for the following recitals and mutual
promises set forth herein, the parties agree as follows:
 
1.   Services.


During the term of this Agreement, Partner will promote and market Smart
Online’s website, www.mobilesmith.com (“Website”), and any and all products and
services contained on the Website (“Website Products and Services”).  Partner
shall promote and market the Website Products and Services to its customers by
the means or the activities set forth on Exhibit A, attached hereto and made a
part hereof, (“Program”).


2.           Term.


This agreement shall become effective on May 24, 2013 (the “Effective
Date”).  The initial term of this Agreement shall be for a period of one (1)
year Effective Date, unless terminated as provided herein.  Thereafter, the
Agreement may be renewed for successive one (1) year terms by mutual written
agreement of the parties.


3.           Compensation


Referral and Co-Sell– 5% commission on software license portion of a sale.  5%
of gross profit for services and custom development portion of a sale.  Partner
provides details of the opportunity, an introduction to the account, and
direct/active assistance during all parts of the sales process as requested by
Smart Online staff.


4.           Termination.


The Parties’ obligations under this Agreement shall continue in full force and
effect until this Agreement is terminated in accordance with the terms
hereof.  Either Party may terminate this Agreement by providing thirty (30) days
prior written notice of termination to the other Party.  In the event of a
material breach of this Agreement by a Party, the non-breaching Party may
terminate this Agreement immediately upon written notice to the other Party.


 
 

--------------------------------------------------------------------------------

 
 
5.           Rights and Responsibilities of Smart Online and Partner.


Each of the Parties agrees that:


a.           each is responsible for its own expenses regarding fulfillment of
its responsibilities and
obligations under the terms of this Agreement;


b.           neither Party will disclose the terms of this Agreement, unless
both Parties agree in
writing to do so, or unless required by law.  In addition, neither Party will
issue any press release or make other such public statements relating to this
Agreement without the prior written consent of the other;


c.           neither Party will assume or create any obligations on behalf of
the other or make any
representations or warranties about the other, other than those authorized;


d.           each Party will comply with all applicable laws and regulations
(including without
limitation those governing consumer transactions);


e.           neither Party will use each other’s trademarks, except as
authorized in this Agreement or
approved by the other Party in writing;


f.           each Party’s rights under this Agreement are not property rights
and, therefore, can
not be transferred or encumbered in any way, other than by an assignment as
expressly permitted herein;


g.           that when access to information systems or confidential information
is provided by either
Party to the other, it is only in support of this Agreement and the marketing
activities as set forth on Schedule A; and governed by the Mutual Non Disclosure
Agreement signed by both parties as part of this arrangement – Exhibit B:


h.
each Party will provide the other with such information and assistance as may be
reasonably requested from time to time in connection with the Program.



 
 

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties.


Both Parties represent and warrant that:


a.
They have the full legal right and corporate power and authority to enter into
and perform all of their obligations under this Agreement and to comply with all
terms and conditions of this Agreement;



b.
They will require their employees, agents and contractors to comply with the
terms of this Agreement;



c.
They will comply with all applicable federal, state and local laws in the
performance of obligations under this Agreement; and



d.
They will conduct their respective businesses in a legal and ethical manner, and
shall commit no act that would reflect unfavorably on the other.  Neither party
shall misrepresent the other’s prices, services or products.



7.           Independent Contractor Relationship.


Partner shall be an independent contractor hereunder and nothing contained in
this Agreement shall be construed to create the relationship of employer and
employee, agency, joint venture, or any other relationship or to make
commitments of any kind for the account of or on behalf of the other, the
existence of which is hereby expressly denied by the Parties.  Furthermore, both
Smart Online and Partner acknowledge and agree that Partner shall not be deemed
to be the agent of Smart Online and is not authorized to make any agreement for
Smart Online or any representation or warranty on behalf of Smart Online.  Smart
Online shall not be liable for any withholding tax in relation to the payment of
fees to the Partner.


8.           Indemnification.


Partner hereby indemnifies Smart Online, its officers, directors, employees and
agents from any damage, liability, loss or expense, including legal fees,
related to or arising from Partner’s failure to comply with the terms of this
Agreement or Partner’s material breach of any representation, warranty or
covenant made by Partner herein, including the reasonable costs and expenses of
investigating and defending against any claim, suit, action or proceeding in
which such damages, liabilities, losses or expenses shall be asserted against
Smart Online or its officers, directors, employees or any agents in connection
therewith.


Smart Online hereby indemnifies Partner, its officers, directors, employees and
agents from any damage, liability, loss or expense, including legal fees,
related to or arising from Smart Online’s failure to comply with the terms of
this Agreement or Smart Online’s material breach of any representation, warranty
or covenant made by Smart Online herein, including the reasonable costs and
expenses of investigating and defending against any claim, suit, action or
proceeding in which such damages, liabilities, losses or expenses shall be
asserted against Partner or its officers, directors, employees or any agents in
connection therewith.


9.           Governing Law.


This Agreement is made pursuant to and shall be governed under and by the laws
of the state of North Carolina without giving effect to the conflicts of laws
provisions thereof.  Further, the parties consent to the jurisdiction and venue
of the state and federal courts located in Wake County, North Carolina.


 
 

--------------------------------------------------------------------------------

 
 
10.           Assignment.


This Agreement may not be assigned by either Party in any manner without prior
consent of the other parties hereto.  However, in the event of the merger of
Smart Online with another company, and/or the acquisition of Smart Online by
another company, Partner hereby consents to assignment of this agreement without
any prior approval.


11.           Acceptance of Agreement; Entire Agreement.


This Agreement constitutes the entire agreement between the Parties and
supersedes all other prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof, and may not be
amended except in a writing signed by both Parties.


12.           Proprietary Information.


Partner acknowledges that, in the course of performing its duties hereunder,
Smart Online may provide to Partner certain information pertaining to the
Services that Smart Online considers proprietary and confidential in
nature.  Partner agrees that it will not, and will cause its officers, directors
and employees not to, disclose any material, non-public information pertaining
to the Services provided to Partner by Smart Online in connection with this
Agreement, except for the purposes of Partner performing its obligations under
this Agreement.  As per Mutual Non Disclosure Agreement – Exhibit B.


13.           Binding Effect.


This Agreement shall be binding upon, and shall enure to the benefit of, the
Parties and each of their respective successors and assigns.


14.   Notices.


Any notices required or permitted to be sent under this Agreement shall be
served personally or by overnight courier, or by registered or certified mail,
return receipt requested, to the addresses stated below for Partner and for
Smart Online or another address provided by notice.  Notices shall be effective
upon receipt, refusal of receipt or upon determination that delivery is not
possible.


To Partner at:
 
With a copy to:
                                         
To Smart Online at:
               
Smart Online, Inc.
     
4505 Emperor Blvd.
Suite 320
Durham, NC 27703
     
Attn:  Robert Hancock
   



 
 

--------------------------------------------------------------------------------

 


15.           Confidentiality.


Partner and Smart Online shall enter into a Mutual Non Disclosure Agreement in
the form of Exhibit B, attached hereto and made a part hereof.




16.           Survival.


Any provision of this Agreement which by its terms imposes continuing
obligations on the parties, including but not limited to Sections 5, 6, 7, 8, 9,
12, 14, and 15, shall survive the expiration, cancellation, rescission or
termination of this Agreement.  Additionally, any provisions relating to the
enforcement of any of the surviving provisions and any remedies available under
this Agreement shall also survive termination, cancellation, expiration and/or
rescission of this Agreement.


17.           Severability.


If any provision of this Agreement is illegal, unenforceable or void the
remainder of the Agreement will not be affected.




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date and year first above written.


SMART ONLINE, INC.





            By:
/s/ Jon W. Campbell
  By:
/s/ Robert Hancock
   
Name: Jon W. Campbell
   
Name: Robert Hancock 
   
Title:   PRES/CEO 
   
Title: VP Sales
                Dated: May 24, 2013      Dated: May 24, 2013  


 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


PROGRAM


Partner shall market the MobileSmith platform as well as custom application
development for Android/iOS smartphones and tablets along with custom mobile
website design, development, and delivery. To initiate the partnership partners
will agree to the following:


·  
Specific activities that the partner will undertake to market and sell Smart
Online products and services.  These will be identified during the initial 30
days after partnership is initiated through signing of this document.  This will
be known as the “go to market plan”.

·  
Partner will provide, at Smart Online’s request, a list of any ongoing
opportunities along with their status.

·  
In the case of a sales conflict (both parties are talking to the same
opportunity) the companies will rely on a first contact rule to resolve the
conflict.  Smart Online reserves the right to reject this at its own
convenience.

·  
All proposals and pricing submissions to prospective clients will be approved by
Smart Online in advance of submission to the prospective client.

·  
Pricing schedules etc.. will be completed on a case by case basis for each
opportunity.  Should a firm pricing schedule be created it will be added as an
addendum to this agreement in the future.






